Citation Nr: 1625006	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  15-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active Coast Guard service from December 1942 to January 1946.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  The Veteran's appellant brief is located in VBMS, and some relevant treatment records are in Virtual VA.

In September 2015, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disability, to include PTSD and anxiety disorder.  During the pendency of the claim, he was diagnosed with unspecified anxiety disorder.  See December 2011 VA Treatment Records.

In November 2015, a VA examiner determined that the Veteran did not have a current diagnosis of either PTSD or any other mental disorder under DSM-5 criteria.  The examiner did not address the December 2011 VA treatment records reflecting a diagnosis of unspecified anxiety disorder.  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was filed in December 2012 (i.e., before August 4, 2014), and certified to the Board in August 2015 (i.e., after August 4, 2014), he should be evaluated under both DSM-IV and DSM-5.  Further, the requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A remand is needed to schedule an additional VA review of the records, and an examination (if needed) to determine whether the Veteran had any acquired psychiatric disorder diagnosed under DSM-IV or DSM-5 during the pendency of his claim.  The examiner must also address the December 2011 diagnosis of unspecified anxiety disorder.  If any acquired psychiatric disorder is diagnosed, the examiner must opine as to its nature and etiology.  The Board notes that the Veteran has reported at least two in-service traumatic incidents.  In an August 2013 statement, he reported that he was "ganged up on" by several service people during training, and he reported a sexual assault while serving aboard the USS Reading.  The examiner must also address the likelihood of whether the Veteran's reported military sexual trauma occurred; whether the criteria for a diagnosis of PTSD are met under DSM-IV or DSM-5; and whether the two are related.  

A remand is also needed to obtain any outstanding, relevant treatment records.  Specifically, in an August 2013 statement, the Veteran reported that he was treated for anxiety in 1990 at Hawthorne Hospital in Hawthorne, California.  He also reported treatment at an emergency facility in "the last 5 to 10 years" for rash, which he believed to be caused by anxiety.  These records do not appear to be part of the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including treatment records from 1990 at Hawthorne Hospital in Hawthorne, California; and any emergency facility treatment records since 2003.  All attempts to obtain records should be documented in the claims folder.

2.  After receipt of any outstanding evidence, but whether or not records are obtained, return the records to the most recent psychiatric examiner for review, and schedule the Veteran for a VA examination (if determined necessary) to determine the nature and etiology of any diagnosed acquired psychiatric disorders, including PTSD and anxiety disorder.  If the prior examiner is unavailable, forward the records to a similarly situated examiner for review and examination (if additional examination is deemed necessary).  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the final report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify whether, at any time during the pendency of the claim, the Veteran had a diagnosis of any acquired psychiatric disorder, including PTSD and anxiety disorder, under the DSM-IV or DSM-5 criteria.  If the Veteran has any diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service.  The examiner should address the Veteran's December 2011 diagnosis of unspecified anxiety disorder.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


